internal_revenue_service significant index no department of the treasury washington dc person to contact telephone number refer reply to op e ep a date feb i999 in re this letter constitutes notice that waivers of the percent tax under sec_4971 of the internal_revenue_code have been granted for the above-named defined_benefit_plan for each of the four quarters of the plan years beginning date and date and the first and second quarters of the plan_year beginning date and waivers of the percent tax under sec_4971 of the code have been granted for the above-named plan for each of the four quarters of the plan_year beginning date and the first and second quarters of the plan_year beginning date the waivers of the percent tax have been granted in accordance with sec_4971 of the internal_revenue_code which was added to the code by the small_business job protection act of publaw_104_188 for any quarter for which these waivers have been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as determined under sec_412 of the code for the quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the plan between the last day of the quarter and the due_date of the required_installment under sec_412 for such quarter the amounts of the waivers of the percent tax are equal to percent of the amounts on which the percent tax were based the liquidity shortfalls arose as a result of the inability of the the company to satisfy the liquidity requirement of sec_412 of the code during the to period sec_412 and sec_4971 of the code were added to the code by the retirement protection act of rpa '94 rpa '94 was enacted on date and the provisions relating to sec_412 and sec_4971 were effective for plan years beginning after date l99gyzuv oo in the company sold all of its operating_assets and ceased active business operations after the company has remained in existence primarily to act as a sponsor for its retirement plans the company is the plan_sponsor for five qualified_pension plans including the above-named plan the assets of the five plans are held in a master_trust because the company had no substantial assets affiliates of the company have had to make contributions to the company's pension plans the controlled_group of companies of which the company isa member is made up primarily of manufacturing companies each of which maintains its own pension plans one member of the controlled_group _ vas sold in after incurring large losses related to changes in the the principal member of the controlled_group sales during the to period which led to a change in management in ‘suffered severe cash losses and declining the company or its affiliates have always contributed sufficient payments to the plan to satisfy the minimum_funding requirements of sec_412 of the code other than the liquidity requirement of sec_412 the liquidity shortfalls of the plan were the result in part of the payment of a large number of small single-sum distributions that occurred after the sale of the company's operating_assets and the shutdown of the company's business operations to correct the liquidity_shortfall the plan was merged effective as of date with the retirement_plan for hourly paid employees of - one of the five plans sponsored by the company a full correction of the liquidity shortfalls within the prescribed periods would have imposed a substantial financial hardship on the company accordingly we conclude that the liquidity shortfalls were due to reasonable_cause and not willful neglect and that the company has taken reasonable steps to remedy the liquidity shortfalls that existed in the plan years beginning date and we have sent a copy of this letter to the xey district_office in sincerely yours q carol d gol director employee_plans division
